1
2
3                                                            JS-6
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   JESSE ANDREW GREEN,                       Case No. 8:17-cv-01764-JVS-KES
12                Petitioner,
13          v.                                           JUDGMENT

14   SCOTT KERNAN, Sec’y of the Cal.
15   Dep’t of Corr. and Rehab.,
16                Respondent.
17
18
19         Pursuant to the Court’s Order Accepting Report and Recommendation of the
20   United States Magistrate Judge,
21         IT IS ADJUDGED that the Petition and this action are dismissed with
22   prejudice.
23
24   DATED: December 04, 2018
25
26                                       ____________________________________
                                         JAMES V. SELNA
27                                       UNITED STATES DISTRICT JUDGE
28
